Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Final Office Action mailed on 3/2/2021, the Applicant has filed an After Final Consideration Program Request on 4/21/2021, amending claims 20, 24, 28, 32-33, 35, 37 and 39. Claims 1-19, 21-23 and 38 have been cancelled. No claim has been added.

Previous claim objections are withdrawn in view of Applicant’s amendments filed on 4/21/2021.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 4/21/2021.

Allowable Subject Matter

Claims 20, 24-37 and 39 are allowed.

The following is an examiner’s statement of reasons for allowance:


Regarding claim 20 (and similar claims 37 and 39), the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A method for preventing an edge from being unintentionally touched, comprising: acquiring touch data of a touch screen in real time; calculating, when an edge touch operation is detected according to the touch data, a coordinate point movement track of the edge touch operation according to the touch data; detecting, within a first preset period according to the touch data, a suppression region, wherein the suppression region is used for representing a touched region when a touch data of the touched region meets a critical judgment condition of an edge unintentional touch; judging, when the suppression region is detected within the first preset period, whether the coordinate point movement track satisfies a preset movement condition, wherein the preset movement condition is used for reflecting a normal operation mode in the edge touch operation; judging, when the coordinate point movement track does not satisfy the preset movement condition, the edge touch operation as an edge mis-operation; and suppressing the edge mis-operation; wherein detecting, within the first preset period according to the touch data, the suppression region, comprises: judging whether the touched region of the edge touch operation is the suppression region when the edge touch operation is detected; continuously judging whether the touched region of the edge touch operation is the suppression region before the first preset period is reached, when the touched region is not the suppression region; wherein, judging whether the touched region of the edge touch operation is the suppression region, comprises: determining the touched region as the suppression region, when a number of touch nodes of each of N edge detection channels of the touched region is greater than a first preset value and the number of touch nodes of each of N edge detection channels sequentially decreases in a direction from an edge of the touch screen to a center of the touch screen; wherein N is a natural number greater than or equal to 2”, as claimed in claim 20 (and similar claims 37 and 39).

	Regarding claims 24-36, these claims are allowed based on their dependency on claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623